Per Curiam.
This case has been heretofore submitted to this court and an opinion rendered. Elliott v. Wille, ante, p. 78. Upon consideration of a motion for rehearing a reargument has been allowed.
This action involves the validity of sections 7147-1754, Comp. St. 1922, and of the amendment to section 7153 contained in chapter 169, Laws 1923. A statement of the issues and an outline of the legislative provisions involved in this action may be found in the former opinion and will not be here repeated.
In the former opinion we held: “The distribution of light, *87heat, and power as contemplated in sections 7147-7154, Comp. St. 1922, as amended by chapter 169, Laws 1923, is for a public use as distinguished from a private purpose.” We still entertain the view that the distribution of light, heat and power in rural communities by the use of electricity by a district, properly created for the purpose in such a manner as to safeguard the rights of owners of property within the district, is or may be for a public use and purpose, but, in determining whether any particular legislation which authorizes the creation of such a district is valid, it is proper to examine and ascertain what may be done or accomplished under and pursuant to such statutory provisions. If the statutes, when fairly construed, authorize and sanction the taking of private property without just conpensation, or deprive persons of their property without due process of law, then such legislation must be held invalid.
Under the legislative acts in question, when a petition praying for the formation of a district for the purpose of distributing light, heat or power by the use of electric current, and for the election of three directors of such proposed district, setting forth the boundaries of the proposed district, the estimated cost of the distribution system and the method proposed for raising necessary funds, whether by bonds or special tax, and signed by not less than 10 per cent, of the freeholders of the proposed district, is filed with the county board, it then becomes the duty of such board to order a special election within the proposed district. .At this election all who are electors under the general election laws and reside in the proposed district may vote, and, if a majority of the votes cast at such special election is in favor of the proposed district, it then becomes a district. The district may then, through its officers, proceed to construct a distribution system and to levy taxes or issue bonds to defray the cost of the system.
At first blush it might seem that the plan of organizing such districts is fair and equitable and that injustice to no one could be apprehended. Upon a closer scrutiny and *88a careful consideration of the various provisions of the statutes, it becomes apparent that the petitioners in the first instance fix the boundaries of the proposed district. To be sure, the district is not created until the plan is approved by majority vote of the electors of the district, but as the petitioners fix the boundaries in the petition they can so arrange thé boundaries as to exclude from the district a small plat of land on which any elector might reside. In this manner, any elector who would not vote with the petitioners for the creation of the district could be excluded, and, by a like means, the boundary lines might be run so as to include within the district practically all of the land of any owner who was opposed to the creation of the district. The major portion of his land might be included; that particular part on which he resided could be excluded. He could be denied a voice in the creation of the district or the management of its affairs, while his property could be taxed to pay the cost of constructing and maintaining the distribution system. It is entirely within the range of possibilities that two or three designing persons could thus organize a distribution district so that they would be the only persons having a voice in creating the district or the management of its affairs and who would be the only ones who would receive any benefits from the construction of such a system. At the same time they could include the major portion of the lands of 50 or more other farmers so that such lands would necessarily bear the greater part of the burden of the taxation to pay the cost of construction and maintenance of the distribution system.
The statutes in question make no provision for a tribunal to determine whether any lands have been unjustly included in or excluded' from the district, or whether the organization of a particular distribution district will be for the public convenience or welfare, save and except the action of the petitioners and their self-selected electorate. The situation is not unlike that which would exist if a party to an action could select the jury to whom his cause was to be tried. If disposed to be unfair, he might select *89only such persons for jurors as would view his contention with favor, and under such circumstances he would be reasonably sure of a favorable verdict. It is intolerable to . think that such a situation should exist under sanction of law.
In enacting the legislation under consideration we have no doubt the legislature was actuated by proper motives, but it has failed to make any provision to safeguard the rights of property owners whose property may receive no benefit from the public improvement contemplated and yet be taxed to construct and maintain it, or whose property has been wrongfully included in the district.
It is argued on behalf of defendants that non-resident owners of land within the district have no more right to complain than would nonresident owners of land in a city or village, when those municipalities undertake to construct light or water plants or sewer systems. The argument is fallacious in this, that the boundaries of a city or village are not fixed and determined by private individuals, and, moreover, provisions are made for the exclusion of lands that are wrongfully included within a city or village. The fixing of boundaries of a political subdivision of a state into counties or districts for public purposes is a legislative function. The legislature may authorize the organization of districts for public purposes by other governmental bodies, and the proceeding may be proposed or initiated by private individuals. Where the latter course is pursued, there must be some provision for determining whether the particular district is for the public health, convenience or welfare, and a means by which an aggrieved property owner, whose property is injuriously affected, may have his rights judicially determined. The legislature may not delegate to private individuals either legislative or judicial functions. Where a legislative act permits the organization of districts, for the construction of a public improvement, by private individuals, to be paid for by a tax on all the property in the district, and no provision is made for a hearing by any tribunal as to the right of *90property owners who may be injuriously affected or wrongfully included within the district, it may result in the taking of private property for a public purpose without just compensation, and in the taking of private property without due process of law.
Sections 7147-7154, Comp. St. 1922, and section 7153, as amended by chapter 169, Laws 1923, authorize and permit the taking of private property for a public purpose without just compensation and the taking of private property without due process of law. The statutes violate both the state and federal Constitution and are therefore invalid.
It follows that the affirmance in Elliott v. Wille, ante, p. 78, should be and hereby is vacated. The demurrer to the petition should have been overruled and the injunction issued as prayed by plaintiff. The judgment of the district court is reversed, with directions to overrule the demurrer to the petition and to issue the injunction as prayed by plaintiff.
Reversed, with directions.
Note — See Constitutional Law, 12 C. J. p. 2160, sec. 1061; p. 842, sec. 327; p. 808, sec. 241; Eminent Domain, 20 C. J. p. 645, sec. 124 — Municipal Corporations, 28 Cyc. p. 1149.